Name: 2004/631/: 2004/631/EC:#Commission Decision of 13 August 2004 on a financial contribution from the Community towards the eradication of classical swine fever in the Slovak Republic in 2004 (notified under document number C(2004) 3087)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  cooperation policy;  economic policy;  means of agricultural production
 Date Published: 2004-09-08

 8.9.2004 EN Official Journal of the European Union L 287/14 COMMISSION DECISION of 13 August 2004 on a financial contribution from the Community towards the eradication of classical swine fever in the Slovak Republic in 2004 (notified under document number C(2004) 3087) (Only the Slovak text is authentic) (2004/631/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession 2003 of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and in particular Article 32(1) thereof, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) and Article 5(3) thereof, Whereas: (1) An outbreak of classical swine fever occurred in the Slovak Republic in 2004. The emergence of this disease represents a serious risk to the Community's livestock population. (2) With a view to helping to eradicate the disease as rapidly as possible, the Community may contribute financially to eligible costs incurred by the Member State, as provided for in Decision 90/424/EEC. (3) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee section of the European Agricultural Guidance and Guarantee Fund. The auditing of these measures comes under Articles 8 and 9 of the said Regulation. (4) The payment of the Community financial contribution must be subject to the condition that the planned activities were actually implemented and the authorities provide all the necessary information within certain deadlines. (5) On 29 March 2004, the Slovak Republic submitted an official request for reimbursement for all the expenditure incurred on its territory. (6) The terms swift and adequate compensation of the livestock farmers used in Article 3 of Decision 90/424/EEC, reasonable payments and justified payments and the categories of eligible expenditure under other costs associated with the compulsory culling should all be defined. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 Granting of a financial contribution from the Community to the Slovak Republic In order to eradicate classical swine fever in 2004, the Slovak Republic may benefit from a Community financial contribution for 50 % of the expenditure incurred for: (a) the swift and adequate compensation of farmers forced to cull their animals as part of the measures to eradicate the outbreaks of classical swine fever in 2004, pursuant to the provisions of the first and seventh indents of Article 3(2) of Decision 90/424/EC and in accordance with this Decision; (b) the operational expenditure associated with the culling of animals, the destruction of carcasses and products, the cleaning and disinfecting of premises and the cleaning and disinfecting, or destruction if necessary, of contaminated equipment, pursuant to the provisions of the first, the second and third indents of Article 3(2) of Decision 90/424/EEC and in accordance with this Decision. Article 2 Definitions In this Decision, the following definitions shall apply: (a) swift and adequate compensation means payment, within 90 days of the culling of the animals, for compensation corresponding to the market value as defined in Article 3(1); (b) reasonable payments means payments for the purchase of materials or services at proportionate prices compared to the market prices before the outbreak of the classical swine fever; (c) justified payments means payments for the purchase of materials or services of which the nature and the direct link with the compulsory culling of animals, as referred to in Article 1(a) is demonstrated. Article 3 The eligible expenditure covered by the financial contribution from the Community 1. The maximum eligible amount per animal of the compensation to the owners of the animals shall be based on the market value the animals had before their contamination or culling. 2. When the compensation payments made by the Slovak Republic pursuant to Article 1(a) are effected after the 90 days deadline laid down in Article 2(a), the eligible amounts shall be reduced for expenditure effected after the deadline as follows:  25 % for payments made between 91 and 105 days after the culling of the animals,  50 % for payments made between 106 and 120 days after the culling of the animals,  75 % for payments made between 121 and 135 days after the culling of the animals,  100 % for payments beyond 135 days after the culling of the animals. However, the Commission will apply a different time-scale and/or lower reductions or none at all, if exceptional management conditions are encountered for certain measures, or if other well-founded justifications are introduced by the Slovak Republic. 3. The costs referred to in Article 1(b) eligible for a financial contribution shall only be those set out in Annex III. 4. The calculation of the financial contribution from the Community shall exclude: (a) value added tax, (b) salaries of civil servants, (c) use of public material other than consumables. Article 4 Conditions for payment and supporting documentation 1. The financial contribution from the Community shall be fixed in accordance with the procedure laid down in Article 41 of Council Decision 90/424/EEC on the basis of: (a) a claim submitted in accordance with Annexes I and II within the time limit provided for in paragraph 2; (b) detailed documents confirming the figures in the claim referred to in point (a); (c) the results of the on-the-spot checks, if any, by the Commission as referred in Article 5. The documents referred to in point (b) as well as relevant commercial information shall be made available for on-the-spot checks by the Commission. 2. The claim referred to in paragraph 1(a) shall be provided in computerised form in accordance with Annex I and Annex II within 60 calendar days after the notification of the present Decision. When this deadline is not observed, the financial contribution from the Community shall be reduced by 25 % for each month of delay. Article 5 On-the-spot checks by the Commission The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the implementation of the classical swine fever eradication measures and the related costs incurred. Article 6 Recipients This Decision is addressed to the Slovak Republic. Done at Brussels, 13 August 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 160, 26.6.1999, p. 103. ANNEX I Application for a contribution to the compensation for the cost of animals compulsorily culled Outbreak No Contact with outbreak No Identification No of holding Farmer Location of the holding Date of slaughter Method of destruction Weight on date of destruction Number of animals by category Amount paid by category Other costs paid to the farmer (not including VAT) Total compensation (not including VAT) Date of payment Surname First name Rendering plant Slaughterhouse Other (please specify) sows boars piglets pigs sows boars piglets pigs ANNEX II Claim as referred to in Article 4 Other costs incurred for (if applicable) holding No ¦ or list (excluding compensation for the value of animals) Item Amount without VAT Culling Destruction of carcasses (transport and treatment) Cleaning and disinfection (salary and products) Feedingstuffs (compensation and destruction) Equipment (compensation and destruction) TOTAL ANNEX III Eligible costs as referred to in Article 3(3) 1. Costs for the compulsory culling of the animals: (a) salaries and fees of the culling-men specifically employed; (b) consumables and specific equipment used for the culling; (c) the procurement of services or the renting of equipment used for transporting the animals to the culling-place. 2. Costs for the destruction of carcasses: (a) rendering: the procurement of services or the renting of equipment used for transporting carcasses to the storage premises and to the rendering plant, the storage of carcasses, the treatment of carcasses in the rendering plant and the destruction of the meal; (b) burying: salaries and fees of staff specifically employed, the procurement of services or the renting of equipment for the transport and the burying of the carcasses, and products used for the disinfection of the burying spot; (c) burning: salaries and fees of staff specifically employed, combustibles or other materials used, the procurement of services or the renting of equipment for the transport of the carcasses, and products used for the disinfection of the burning plant. 3. Costs for the cleaning and disinfection of holdings: (a) products used for cleaning and disinfection; (b) salaries and fees for the staff specifically employed. 4. Costs for the destruction of contaminated feedingstuffs: (a) compensation at purchase price of the feedingstuffs; (b) the procurement of services or the renting of equipment for the transport and destruction of the feedingstuffs. 5. Cost related to the compensation for destruction of contaminated equipment at market value of such equipment. Compensation costs for reconstruction or renewal of farm buildings, and infrastructure costs, are ineligible.